FILED
                                                                                                   7/8/2020
                                                                                        Clerk, U.S. District & Bankruptcy
                                                                                        Court for the District of Columbia
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


ALAN JOHN MORAVETZ,                            )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 20-1602 (UNA)
                                               )
                                               )
UNITED STATES GOVERNMENT,                      )
                                               )
                Defendant.                     )


                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. The application will be granted, and the case

will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B), which requires the Court to dismiss a

complaint upon determining that it, among other enumerated grounds, is frivolous.

       Plaintiff, a resident of Lady Lake, Florida, has sued the United States. In the prolix

complaint addressed to “hopefully a non-corrupt judiciary system,” Plaintiff asserts that “[m]ost

of the Elite people that are in and associated with the United States Government” are “involved

with the New World Order and have hidden this secret for well over three quarters of century.”

Compl. at 1. Allegedly, the elite people have “destroyed” Plaintiff’s “life, [ ] health, [ ] freedom,

[ ] privacy, [ ] finances, and [ ] social life! And now these tyrannical terrorists have murdered

[Plaintiff’s] father through corrupt terrorist surgical procedures involving cybernetics, satellites

and microchip technology!” Id. Plaintiff claims to have “evidence” of “the X-rays, CT & PET

scan photos” to show who he is and “what has been done to [him].” Id. The responsible

“tyrannical inhumane beings range from all departments of the United States Government,”
                                                   1
including “all Presidents dating back to the early 40’s” and “their administration, cabinet and

affiliates[.]” Id. The complaint, such as it is, continues in this incomprehensible manner.

       Complaints premised on fantastic or delusional scenarios or supported wholly by

allegations lacking “an arguable basis either in law or in fact” are subject to dismissal as

frivolous. Neitzke v. Williams, 490 U.S. 319, 325 (1989); see Denton v. Hernandez, 504 U.S. 25,

33 (1992) (“[A] finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible[.]”); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir.

1994) (a court may dismiss claims that are “essentially fictitious”-- for example, where they

suggest “bizarre conspiracy theories . . . [or] fantastic government manipulations of their will or

mind”) (citations and internal quotation marks omitted)); Crisafi v. Holland, 655 F.2d 1305,

1307-08 (D.C. Cir. 1981) (“A court may dismiss as frivolous complaints . . . postulating events

and circumstances of a wholly fanciful kind.”). The instant complaint satisfies this standard and

offers no hint of a cure. Therefore, this case will be dismissed with prejudice. A separate order

accompanies this Memorandum Opinion.

                                                      /s/
                                                      JAMES E. BOASBERG
                                                      United States District Judge

DATE: July 8, 2020




                                                  2